DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 October 2020 has been entered.

Response to Amendment
The amendment of 26 October 2020 has been entered.
Disposition of claims:
	Claims 1, 6-7, 16, and 18 have been amended.

	Claims 1 and 3-19 are pending.
Upon further consideration, the rejection of claims 7, 12-15, and 18 under 35 U.S.C. 103 over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) as evidenced by Zheng et al. (CN 103435597—machine translation relied upon) (hereafter “Zheng”) and Park et al. (US 2017/0213968 A1) (hereafter “Park”), and further in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”), Aziz et al. (US 2006/0022590 A1) (hereafter “Aziz”), Lee et al. (US 2017/0047527 A1) (hereafter “Lee”), and Yu et al. (US 2012/0273764 A1) (hereafter “Yu”) set forth in the last Office action has been withdrawn. However, as outlined below, new grounds of rejection have been made.
For the reasons outlined in paragraphs 8-15 below, the Declaration of Jinhyun Lui under 37 CFR 1.132 filed 25 September 2020 is insufficient to overcome: 
The rejection of claims 1, 3-6, and 16 under 35 U.S.C. 103 over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) as evidenced by Zheng et al. (CN 103435597—machine translation relied upon) (hereafter “Zheng”) and Park et al. (US 2017/0213968 A1) (hereafter “Park”) set forth in the last Office action
The rejection of claim 17 under 35 U.S.C. 103 over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) as evidenced by Zheng et al. (CN 103435597—machine translation relied upon) (hereafter “Zheng”) and Park et al. (US 2017/0213968 A1) (hereafter “Park”), and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”) set forth in the last Office action
The rejection of claims 7-11, 15, and 18 under 35 U.S.C. 103 over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) as evidenced by Zheng et al. (CN 103435597—machine translation relied upon) (hereafter “Zheng”), Park et al. (US 2017/0213968 A1) (hereafter “Park”), and further in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Tominaga et al. (JP 2003-133075 – machine translation relied upon) (hereafter “Tominaga”) set forth in the last Office action
The rejection of claim 19 under 35 U.S.C. 103 over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Tominaga et al. (JP 2003-133075 – machine translation relied upon) (hereafter “Tominaga”) as evidenced by Zheng et al. (CN 103435597—machine translation relied upon) (hereafter “Zheng”) and Park et al. (US 2017/0213968 A1) (hereafter “Park") and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”) set forth in the last Office action

Response to Arguments
Applicant's arguments, see sections 1, 2, and 3 of the reply filed 26 October 2020 regarding:
The rejection of claims 1, 3-6, and 16 under 35 U.S.C. 103 over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) as evidenced by Zheng et al. (CN 103435597—machine translation relied upon) (hereafter 
The rejection of claim 17 under 35 U.S.C. 103 over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) as evidenced by Zheng et al. (CN 103435597—machine translation relied upon) (hereafter “Zheng”) and Park et al. (US 2017/0213968 A1) (hereafter “Park”), and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”) set forth in the last Office action
The rejection of claims 7-11, 15, and 18 under 35 U.S.C. 103 over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) as evidenced by Zheng et al. (CN 103435597—machine translation relied upon) (hereafter “Zheng”), Park et al. (US 2017/0213968 A1) (hereafter “Park”), and further in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Tominaga et al. (JP 2003-133075 – machine translation relied upon) (hereafter “Tominaga”) set forth in the last Office action
The rejection of claim 19 under 35 U.S.C. 103 over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Tominaga et al. (JP 2003-133075 – machine translation relied upon) (hereafter “Tominaga”) as evidenced by Zheng et al. (CN 103435597—machine translation relied upon) (hereafter “Zheng”) and Park et al. (US 2017/0213968 A1) (hereafter “Park") and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”) set forth in the last Office action
have been fully considered but they are not persuasive.
Applicant argues that the results presented in the instant specification as well as in the Declaration filed 25 September 2020 are a showing of unexpected results commensurate in scope with the current claims, showing nonobviousness over the cited prior art.
Applicant argues that the results are commensurate in scope for claims directed toward compounds, because the differences in the tested compounds are responsible for the differences in device performance. This is not found persuasive, because the performance of an organic electroluminescent device is dependent upon the interaction of the different compounds used in the different layers of the organic electroluminescent device. A difference between a set of compounds may only give rise to unexpected results in the context of its specific use in an organic electroluminescent device. For example, as outlined below, the compounds of Kim can be used as host materials for both fluorescent and phosphorescent light-emitting dopants. The proffered data shows results only for the claimed compounds being used in a composition as the host material for a phosphorescent light-emitting material. It is not clear that unexpected results would be present with respect to Kim in the case that the claimed compounds were used as host materials for a fluorescent dopant. The energy transfer process between a host and a fluorescent dopant would be different than between a host and a phosphorescent dopant. Therefore, from the proffered data it cannot be determined that the results are commensurate in scope with the current claims. A claim amendment requiring the structure of an organic electroluminescent device in which the claimed compounds are used as a host material for a phosphorescent dopant would overcome 
Additional analysis is provided for the new rejections outlined below.
With respect to the rejections based upon Galan et al. (WO 2020/157204 A1) (hereafter “Galan”) outlined below, the compounds of Galan have the same structure as the claimed compounds. Therefore, any of the alleged benefits shown in the proffered results would also be possessed by the compounds and thus, a composition comprising the compounds of Galan cited below.
With respect to the rejections based upon Lee et al. (US 2015/0171340 A1) (hereafter “Lee”) outlined below, it is not clear that the proffered results are unexpected. The compounds of Lee have the same structure as those of the claimed compounds except for the bonding position of the dibenzofuran or dibenzothiophene group. The data proffered in the specification, the Declaration filed 25 September 2020 do not have comparative data showing that the claimed compounds possess unexpected properties in comparison to compounds in which the dibenzothiophene or dibenzofuran group in bonded in a position other than the 3-position. Furthermore, it is not clear that the results are commensurate in scope with the current claims with respect to the rejections based upon Lee. The compounds of Lee are as host materials for both fluorescent and phosphorescent light-emitting dopants. The proffered data shows results only for the claimed compounds being used in a composition as the host material for a phosphorescent light-emitting material.
Therefore, for at least these reasons, the argument is not found to be persuasive.

Claim Objections
Claim 8 is objected to because of the following informalities:  
Structural Formulas C-1 through C-18 are difficult to read.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 6: Lines 2-3 of claims 1 and 6 recite the limitation “… wherein the compound is included in the organic optoelectronic device as a host …”
There is insufficient antecedent basis for this limitation in the claim. There is no previously recited “organic optoelectronic device.” Therefore it is unclear to what organic optoelectronic device the limitation is referring, rendering the claim indefinite.
Regarding claims 3-5 and 7-19: Claims 3-5 and 7-19 are rejected due to their dependency from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Galan et al. (WO 2020/157204 A1) (hereafter “Galan”).
Regarding claims 1 and 3-6: Galan discloses the compound shown below and teaches that it can be comprised in the light emitting layer a host material for a fluorescent or phosphorescent dopant {(final paragraph of p. 42: The host material of the light-emitting layer has the structure of formula 1 of Galan.), (2nd from the last paragraph of p. 44 through the 2nd paragraph of p. 45: The light-emitting dopant can be a fluorescent or phosphorescent dopant.), (Final paragraph of p. 22: The compounds having the structure of formula 1 of Galan are exemplified by compound G1 to G31.), (p. 23: Compound G5), (p. 24, Compound G8)}.

    PNG
    media_image1.png
    913
    971
    media_image1.png
    Greyscale
 
[AltContent: textbox (Galan’s Compound G5)]

At the time the invention was effectively filed, it would have been obvious to have modified the organic optoelectronic device of Galan by using Galan’s Compound G5 as the host material of the light-emitting layer, based on the teaching of Galan. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of Galan’s Compound G5 would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
The compound of Galan shown above have the structures of the instant compound [A-1].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-11, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Galan et al. (WO 2020/157204 A1) (hereafter “Galan”) in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Tominaga et al. (JP 2003-133075 – machine translation relied upon) (hereafter “Tominaga”).
Regarding claims 1, 3-11, 15-16, and 18: Galan discloses an organic optoelectronic device comprising an anode and a cathode facing each other {(The 1st paragraph of p. 48 as well as the 1st and 5th paragraphs of p. 49 all of which describing Fig. 4.), (The final paragraph of p. 38 through p. 47 generally describe the organic optoelectronic device of the disclosure.)}.
The organic optoelectronic device comprises an organic layer disposed between the anode and the cathode, the organic layer including a light-emitting layer {Fig. 4}
Galan does not teach a specific device comprising a compound having the structure the instant Chemical Formula 1 in combination with a second compound having the structure of the instant Chemical Formula 2 or a combination of Chemical Formula 3 and Chemical Formula 4.
However, Galan teaches that the compound shown below can be comprised in the light emitting layer a host material for a fluorescent or phosphorescent dopant {(final paragraph of p. 42: The host material of the light-emitting layer has the structure of formula 1 of Galan.), (2nd from the last paragraph of p. 44 through the 2nd paragraph of p. 45: The light-emitting dopant can be a fluorescent or phosphorescent dopant.), (Final paragraph of p. 22: The compounds having the structure of formula 1 of Galan are exemplified by compound G1 to G31.), (p. 23: Compound G5)}.
[AltContent: textbox (Galan’s Compound G5)] 
    PNG
    media_image1.png
    913
    971
    media_image1.png
    Greyscale
 


At the time the invention was effectively filed, it would have been obvious to have modified the organic optoelectronic device of Galan by using Galan’s Compound G5 as 
The compound of Galan shown above have the structure of the instant compound [A-1].
Galan does not teach that the light emitting layer comprises a second host material.
Kondakova ‘516 discloses an organic light emitting device comprising an anode, a cathode, and an organic layer between the anode and the cathode {Kondakova ‘516: Fig. 1 and paragraphs [0011], [0088], and [0347]-[0355]}.
The organic layer includes an emission layer, including a first host and a second host {Kondakova ‘516: (Fig. 1 and paragraphs [0011], [0088], [0204], and [0352]: The device comprises a light emitting layer.), (paragraphs [0011], [0016], and [0204]: The light emitting layer comprises two host materials.)}.
The first host is a hole transporting host material, which can be carbazole derivative {(paragraphs [0011], [0236], and [0289]: The light-emitting layer comprises a hole transporting co-host.), (paragraphs [0017] and [0265]: The hole transporting co-host can be a carbazolyl derivative.)}
The second host is an electron transporting host material, which can be a 1,3,5-triazine derivative {(paragraphs [0011], [0211], and [0289]: The light-emitting layer comprises an electron transporting co-host.), (paragraphs [0211] and [0227]: The electron transporting host can be a 1,3,5-triazine derivative.)}.
The Examiner is equating the modified compound of Galan—which is a 1,3,5-triazine derivative—with the second host.
Kondakova ‘516 teaches that an emission layer containing two or more host materials have improved film morphology, electrical properties, light emission efficiency, and lifetime {paragraph [0209]}.
At the time the invention was effectively filed, it would have been obvious to have modified the organic light emitting device of Galan by using an emission layer comprising two host materials, based on the teaching of Kondakova ‘516. The motivation for doing so would have been to provide an emission layer with improved film morphology, electrical properties, light emission efficiency, and lifetime, as taught by Kondakova ‘516.
Galan as modified by Kondakova ‘516 does not teach that the hole transporting host is a compound having the structure of the instant Formula 2.
As outlined above, Kondakova ‘516 teaches that the hole transporting host can be a carbazole derivative.
Tominaga teaches an organic electroluminescent device {paragraph [0018]}. The light-emitting comprises the carbazole derivative shown below as a host material {(paragraph [0018]), (p. 6, ¶ [0025]; The compound having the carbazole skeleton can be used as a hole transporting material or as a host material.), (p. 8, ¶ [0034]; The compound having the carbazole skeleton is exemplified by the compounds on pp. 5-6.), (p. 6, structure in upper right), (paragraphs [0020], [0039], and [0041]; the luminescent material can be a phosphorescent material or a fluorescent material)}.
[AltContent: textbox (Tominaga’s Host Material)]
    PNG
    media_image2.png
    202
    348
    media_image2.png
    Greyscale


Therefore Tominaga’s host material shown above was a known carbazole derivative host material at the time of the invention.
Furthermore, Tominaga teaches that the host materials of Tominaga provide organic light-emitting devices with high durability, high efficiency, and high color purity {paragraphs [0007] and [0058]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the optoelectric device of Galan as modified by Kondakova ‘516 by substituting the generalized carbazole derivative hole transport host of Kondakova ‘516 with Tominaga’s host material, based on the teaching of Kondakova ‘516 and Tominaga. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
Tominaga’s host material has the structure of the instant Chemical Formula 2 where: m is 0; R8 to R10 are hydrogen; m is 0; L1 is a single bond; Y1 is unsubstituted biphenyl; L2 is a single bond; Y2 is a unsubstituted biphenyl. Tominaga’s host material has the structure of the instant C-8 where: *-L1Y1 is B-2; *-L2Y2 is B-2.
A light emitting layer comprising two host material and a light emitting material is a composition.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Galan et al. (WO 2020/157204 A1) (hereafter “Galan”) in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Tominaga et al. (JP 2003-133075 – machine translation relied upon) (hereafter “Tominaga”) as applied to claims 16 and 18 above, and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”).
Regarding claims 17 and 19: Galan as modified by Kondakova ‘516 and Tominaga teaches all of the features with respect to claims 16 and 18, as outlined above.
Galan does not exemplify a display device comprising the organic optoelectronic device of Galan described above.
Lamansky teaches the use of organic electroluminescent devices in display devices {paragraph [0139]}. Lamansky teaches that flat panel displays utilizing organic light emitting devices (which are organic electroluminescent devices) would have bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor {paragraph [0010]}
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic optoelectric device Galan to be part of a display device, based on the teachings of Lamansky. The motivation for doing so would have been to provide a display device with bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor, as taught by Lamansky.

Claims 1, 3-6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0171340 A1) (hereafter “Lee”).
Regarding claims 1, 3-6, and 16: Lee discloses an organic optoelectronic device comprising an anode and a cathode facing each other {paragraphs [0153]-[0165]}.
The organic optoelectronic device comprises an organic layer disposed between the anode and the cathode, the organic layer including a light-emitting layer {paragraphs [0153]-[0165]}.
Lee does not teach a specific device comprising a compound having the structure the instant Chemical Formula 1 in combination with a second compound having the structure of the instant Chemical Formula 2 or a combination of Chemical Formula 3 and Chemical Formula 4.
However, Lee teaches that the compounds shown below can be comprised in the light emitting layer a host material for a fluorescent or phosphorescent dopant {(paragraphs [0153], [0159], [0199]: The host material of the light-emitting layer has the structure of Formula 1A or 1B of Lee.), (paragraph [0202]: The light-emitting dopant can be a fluorescent or phosphorescent dopant.), (paragraphs [0010] and [0047]: The condensed-cyclic compound of the disclosure of Lee has the structure of Formula 1A or 1B of Lee.), (paragraph [0148]: The condensed-cyclic compound of the disclosure of Lee is exemplified by Compounds 1 to 824.), (p. 92: Compound 505), (p. 117, Compound 659)}.
 
    PNG
    media_image3.png
    729
    1378
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    727
    1377
    media_image4.png
    Greyscale

[AltContent: textbox (Lee’s Compound 659)][AltContent: textbox (Lee’s Compound 505)]

At the time the invention was effectively filed, it would have been obvious to have modified the organic optoelectronic device of Lee by using one of Lee’s Compound 505 or Lee’s Compound 659 as the host material of the light-emitting layer, based on the teaching of Lee. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of one of Lee’s Compound 505 or Galan’s Compound 659 would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
Neither Lee’s Compound 505 nor Lee’s Compound 659 have the structure of the instant Chemical Formula 1.
However, the difference is the bonding position of the dibenzothiophene or dibenzofuran (the 4-postion vs the 3-position). Therefore, each of Lee’s Compound 505 or Galan’s Compound 659 is a position isomer of the compounds having the structure of Chemical Formula 1. In other words, Lee’s Compound 505 and Galan’s Compound 659 are position isomers with similar compounds in which the dibenzothiophene or dibenzofuran are bonded at the 3-position rather than the 4-position.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify each of Lee’s Compound 505 and Lee’s Compound 659 shown above such that the dibenzothiophene or dibenzofuran are bonded at the 3-position rather than the 4-position. A compound in which the dibenzothiophene or dibenzofuran are bonded at the 3-position rather than the 4-position would represent a position isomer of the each of Lee’s Compound 505 and Lee’s Compound 659. One of ordinary skill in the art would expect that iridium complexes having each respective structure would act in similar manner.
The resultant compounds would have the structures of the instant compounds [A-4] and [A-44].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0171340 A1) (hereafter “Lee”) as applied to claim 16 above, and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”).
Regarding claim 17: Lee teaches all of the features with respect to claim 16, as outlined above.
Lee does not exemplify a display device comprising the organic optoelectronic device of Lee described above.
Lamansky teaches the use of organic electroluminescent devices in display devices {paragraph [0139]}. Lamansky teaches that flat panel displays utilizing organic light emitting devices (which are organic electroluminescent devices) would have bright {paragraph [0010]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic optoelectric device Lee to be part of a display device, based on the teachings of Lamansky. The motivation for doing so would have been to provide a display device with bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor, as taught by Lamansky.

Claims 7, 12-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0171340 A1) (hereafter “Lee”) as applied to claim 1 above, and further in view of in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Lee et al. (US 2017/0047527 A1) (hereafter “Lee ‘527”) and as evidenced by Aziz et al. (US 2006/0022590 A1) (hereafter “Aziz”) and Yu et al. (US 2012/0273764 A1) (hereafter “Yu”).
Regarding claims 7, 12-15, and 18: Lee teaches all of the features with respect to claim 1, as outlined above.
Lee does not teach that the light emitting layer comprises a second host material.
Kondakova ‘516 discloses an organic light emitting device comprising an anode, a cathode, and an organic layer between the anode and the cathode {Kondakova ‘516: Fig. 1 and paragraphs [0011], [0088], and [0347]-[0355]}.
The organic layer includes an emission layer, including a first host and a second host {Kondakova ‘516: (Fig. 1 and paragraphs [0011], [0088], [0204], and [0352]: The device comprises a light emitting layer.), (paragraphs [0011], [0016], and [0204]: The light emitting layer comprises two host materials.)}.
The first host is a hole transporting host material, which can be carbazole derivative {(paragraphs [0011], [0236], and [0289]: The light-emitting layer comprises a hole transporting co-host.), (paragraphs [0017] and [0265]: The hole transporting co-host can be a carbazolyl derivative.)}.
The second host is an electron transporting host material, which can be a 1,3,5-triazine derivative {(paragraphs [0011], [0211], and [0289]: The light-emitting layer comprises an electron transporting co-host.), (paragraphs [0211] and [0227]: The electron transporting host can be a 1,3,5-triazine derivative.)}.
The Examiner is equating the modified compounds of Lee—which are 1,3,5-triazine derivatives—with the second host.
Kondakova ‘516 teaches that an emission layer containing two or more host materials have improved film morphology, electrical properties, light emission efficiency, and lifetime {paragraph [0209]}.
At the time the invention was effectively filed, it would have been obvious to have modified the organic light emitting device of Lee by using an emission layer comprising two host materials, based on the teaching of Kondakova ‘516. The motivation for doing so would have been to provide an emission layer with improved film morphology, electrical properties, light emission efficiency, and lifetime, as taught by Kondakova ‘516.
Lee as modified by Kondakova ‘516 does not teach that the hole transporting host is a compound having the structure of a combination of the instant Formulas 3 and 4.
As outlined above, Kondakova ‘516 teaches that the first host is a hole transporting host.
Aziz teaches that indolocarbazole derivatives are hole transporting materials {paragraph [0083]}.
Lee ‘527 teaches an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {abstract, paragraphs [0008], [0037]-[0040], and [0056]-[0057]}.
The organic layer comprises an emissive layer which can comprise the compound shown below as a host material along with a phosphorescent dopant {(paragraph [0008]: The organic layer comprises an emissive layer, which comprises a first host having the structure if Lee ‘527's formula 1.), (paragraph [0035]: The compounds having the structure of Lee ‘527’s formula 1 are exemplified by the compounds on pp. 6-73.), (p.9, compound C-23), (paragraphs [0008] and [0038]-[0041] the emissive layer comprises a phosphorescent emissive dopant.)}.

    PNG
    media_image5.png
    685
    1105
    media_image5.png
    Greyscale
                 
[AltContent: textbox (Lee ‘527’s Compound C-23)]

Therefore at the time the invention was effectively filed, Lee ‘527’s Compound C-23 was a known hole transporting host material.
Lee ‘527 teaches that Lee ‘527’s Compound C-23 is used as a first host material of a light emitting layer {paragraphs [0008]-[0013]}. Lee ‘527 teaches that the second host material has the structure of Lee ‘527’s formula 2 {paragraph [0008]}. The modified compounds of Lee have the structure of Lee ‘527’s formula 2 {paragraphs [0014]-[0018]}.
Lee ‘527 teaches that organic light emitting devices comprising the host mixture has low driving voltage, high color purity, good efficiency and long lifetime {paragraph [0019]}.
Furthermore, Yu teaches that Lee ‘527’s Compound C-23 was a known host material component for an organic light emitting device {(paragraphs [0137]-[0145]: Example 1 comprises the compound of Prep. Ex. 1.), (paragraphs [0116]-[0120]: Prep. Ex. 1 produces a compound having the structure of Lee’s Compound C-23.)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant claims to have further modified the device of Lee as modified by Kondakova ‘516 by including Lee ‘527’s Compound 23 as the hole transporting host in the emissive layer as a substitution for the generalized hole transporting host of Kondakova ‘516, based on the teaching of Kondakova ‘516, Aziz, Lee ‘527, and Yu.  The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to 
Compound C-23 of Lee ‘527 is a compound consisting of a combination of a moiety represented by the claimed Chemical Formula 3 and a moiety represented by the claimed Chemical Formula 4 where: L3 and L4 are each a single bond; Y3 and Y4 are each an unsubstituted C6 aryl group (a phenyl group); R12 to R15 are each hydrogen; in each case, La is a single bond, and Rb is hydrogen.
A light emitting layer comprising two host material and a light emitting material is a composition.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0171340 A1) (hereafter “Lee”) in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Lee et al. (US 2017/0047527 A1) (hereafter “Lee ‘527”) as applied to claim 18 above, and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”).
Regarding claim 19: Lee as modified by Kondakova ‘516 and Lee ‘527 teaches all of the features with respect to claim 18, as outlined above.
Lee does not exemplify a display device comprising the organic optoelectronic device of Lee described above.
Lamansky teaches the use of organic electroluminescent devices in display devices {paragraph [0139]}. Lamansky teaches that flat panel displays utilizing organic light emitting devices (which are organic electroluminescent devices) would have bright {paragraph [0010]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic optoelectric device Lee to be part of a display device, based on the teachings of Lamansky. The motivation for doing so would have been to provide a display device with bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor, as taught by Lamansky.

Claims 1, 3-6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) and as evidenced by Zheng et al. (CN 103435597—machine translation relied upon) (hereafter “Zheng”) and Park et al. (US 2017/0213968 A1) (hereafter “Park”).
Regarding claims 1, 3-6, and 16: Kim discloses an organic optoelectronic device comprising an anode and a cathode facing each other {paragraphs [87]-[89]}.
The organic optoelectronic device comprises an organic layer disposed between the anode and the cathode, the organic layer including a light-emitting layer {paragraphs [87]-[89]}.
Kim does not teach a specific device comprising a compound having the structure the instant Chemical Formula 1-1.
Kim teaches that the light emitting layer comprises the compound shown below as a host material for a fluorescent or phosphorescent dopant {(paragraphs [90]-[91]: The light emitting layer of the organic electroluminescent device of the present invention may include a host material, and may include the compound of Formula 1 as a host material.), (paragraph [64]: The compounds having the structure of formula 1 are exemplified by compounds having the formulas (1-1) through (7-23).), (paragraph [65]: The compounds having the formula 1-17 and 1-21)}.
 
    PNG
    media_image6.png
    919
    835
    media_image6.png
    Greyscale

[AltContent: textbox (Kim’s Formula 1-17)]
At the time the invention was effectively filed, it would have been obvious to have modified the organic optoelectronic device of Kim by using Kim’s Formula 1-17 as the host material of the light-emitting layer, based on the teaching of Kim. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of one of Kim’s Formula 1-17 or Kim’s Formula 1-21 would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at 
Kim’s Compound 1-17 does not have the structure of the instant Chemical Formula 1-1 because it comprises the instant R1 is phenyl. Kim does not exemplify a compound similar to Kim’s Formula 1-17 in which the instant R1 is hydrogen.
While none of the exemplified compounds of Kim comprise the instant R1 as hydrogen, the reference does describe that the compounds of Kim shown above have the structure of Kim’s Formula 1 {(paragraphs [90]-[91]: The light emitting layer of the organic electroluminescent device of the present invention may include a host material, and may include the compound of Formula 1 as a host material.), (paragraph [64]: The compounds having the structure of formula 1 are exemplified by compounds having the formulas (1-1) through (7-23).), (paragraph [65]: The compound having the formula 1-17)}.
Kim’s Formula 1-17 comprises L2 and Ar2 of Kim’s Formula 1 (shown below) as a single bond and the unsubstituted phenyl group (respectively) that is bonded to the carbazole structure {paragraphs [10]-[16]}.

    PNG
    media_image7.png
    455
    734
    media_image7.png
    Greyscale

While not exemplified by the reference in a specific compound, Kim teaches that L2 and Ar2 of Kim’s Formula 1 can also be a sing bond and a hydrogen (respectively) {paragraphs [10]-[16]}.
Zheng teaches the compound shown below {(p. 6, 6th paragraph: The triazine compounds of the disclosure have the structure of Formula I of the reference.), (p. 5, final paragraph: The triazine compounds of the disclosure of Zheng are exemplified by the compounds on pp. 6-7.), (p. 6, Compound I1)}.

    PNG
    media_image8.png
    555
    874
    media_image8.png
    Greyscale

The compound can be used as the host material of the light-emitting layer of an organic optoelectronic device {(p. 8, 8th paragraph: An organic optoelectronic device.), (p. 9, 6th paragraph: The triazine derivative the disclosure can be used as a host material.)}.
As shown in the compound above, the carbazole skeleton comprises only hydrogen atoms on the benzene rings. Furthermore, Zheng teaches that the substituents of the carbazole skeleton can alternatively be aryl groups {p. 2, 6th–8th paragraphs}. Therefore, one of ordinary skill in the art would recognize that either a 
Park teaches an organic optoelectronic device comprising an anode and a cathode facing each other, wherein the organic optoelectronic device comprises an organic layer disposed between the anode and the cathode, the organic layer including a light-emitting layer {paragraph [0008]}.
Park teaches that the 2nd host of the light-emitting layer can be either of the compounds shown below {(p. 106, paragraph [0049]: The compounds that can be the 2nd host include the compounds on pp. 106–191), (p. 140, Compound H2-195), (p. 141, Compound H2-198)}.

    PNG
    media_image9.png
    825
    713
    media_image9.png
    Greyscale
         
    PNG
    media_image10.png
    822
    961
    media_image10.png
    Greyscale


Therefore, at the time the invention was effectively filed, one of ordinary skill in the art would recognize that either a hydrogen atom or a phenyl group could be used as substituents on a carbazole structure of a compound similar in structure to Kim’s Compound 1-21.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Kim’s Formula 1-17 by substituting the phenyl group substituent on the carbazole structure with a hydrogen, based on the teaching of Kim, as evidence by Zheng and Park. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of hydrogen would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success, based on the teaching of Kim, as evidenced by Zheng and Park. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.
The resultant compound would have the structure of the instant Compound [A-1].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) as applied to claim 16 above, and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”).
Regarding claim 17: Kim teaches all of the features with respect to claim 16, as outlined above.
Kim does not exemplify a display device comprising the organic optoelectronic device of Galan described above.
Lamansky teaches the use of organic electroluminescent devices in display devices {paragraph [0139]}. Lamansky teaches that flat panel displays utilizing organic light emitting devices (which are organic electroluminescent devices) would have bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor {paragraph [0010]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic optoelectric device of Kim to be part of a display device, based on the teachings of Lamansky. The motivation for doing so would have been to provide a display device with bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor, as taught by Lamansky.

Claims 7-11, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) as applied to claim 1 above, and further in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Tominaga et al. (JP 2003-133075 – machine translation relied upon) (hereafter “Tominaga”) and as evidenced by Zheng et al. (CN 103435597—machine translation relied upon) (hereafter “Zheng”) and Park et al. (US 2017/0213968 A1) (hereafter “Park”).
Regarding claims 7-11, 15, and 18: Kim teaches all of the features with respect to claim 1, as outlined above.
Kim does not teach that the light emitting layer comprises a second host material.
Kondakova ‘516 discloses an organic light emitting device comprising an anode, a cathode, and an organic layer between the anode and the cathode {Kondakova ‘516: Fig. 1 and paragraphs [0011], [0088], and [0347]-[0355]}.
The organic layer includes an emission layer, including a first host and a second host {Kondakova ‘516: (Fig. 1 and paragraphs [0011], [0088], [0204], and [0352]: The device comprises a light emitting layer.), (paragraphs [0011], [0016], and [0204]: The light emitting layer comprises two host materials.)}.
The first host is a hole transporting host material, which can be carbazole derivative {(paragraphs [0011], [0236], and [0289]: The light-emitting layer comprises a hole transporting co-host.), (paragraphs [0017] and [0265]: The hole transporting co-host can be a carbazolyl derivative.)}.
The second host is an electron transporting host material, which can be a 1,3,5-triazine derivative {(paragraphs [0011], [0211], and [0289]: The light-emitting layer comprises an electron transporting co-host.), (paragraphs [0211] and [0227]: The electron transporting host can be a 1,3,5-triazine derivative.)}.
The Examiner is equating the modified Kim’s Formula 1-21—which is a 1,3,5-triazine derivative—with the second host.
Kondakova ‘516 teaches that an emission layer containing two or more host materials have improved film morphology, electrical properties, light emission efficiency, and lifetime {paragraph [0209]}.
At the time the invention was effectively filed, it would have been obvious to have modified the organic light emitting device of Kim by using an emission layer comprising two host materials, based on the teaching of Kondakova ‘516. The motivation for doing 
Kim as modified by Kondakova ‘516 does not teach that the hole transporting host is a compound having the structure of the instant Formula 2.
As outlined above, Kondakova ‘516 teaches that the hole transporting host can be a carbazole derivative.
Tominaga teaches an organic electroluminescent device {paragraph [0018]}. The light-emitting comprises the carbazole derivative shown below as a host material {(paragraph [0018]), (p. 6, ¶ [0025]; The compound having the carbazole skeleton can be used as a hole transporting material or as a host material.), (p. 8, ¶ [0034]; The compound having the carbazole skeleton is exemplified by the compounds on pp. 5-6.), (paragraphs [0020], [0039], and [0041]; the luminescent material can be a phosphorescent material or a fluorescent material)}.
[AltContent: textbox (Tominaga’s Host Material)]
    PNG
    media_image2.png
    202
    348
    media_image2.png
    Greyscale


Therefore Tominaga’s host material shown above was a known carbazole derivative host material at the time of the invention.
Furthermore, Tominaga teaches that the host materials of Tominaga provide organic light-emitting devices with high durability, high efficiency, and high color purity {paragraphs [0007] and [0058]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the optoelectric device of Kim as modified by Kondakova ‘516 by substituting the generalized carbazole derivative hole transport host of Kondakova ‘516 with Tominaga’s host material, based on the teaching of Kondakova ‘516 and Tominaga. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
Tominaga’s host material has the structure of the instant Chemical Formula 2 where: m is 0; R8 to R10 are hydrogen; m is 0; L1 is a single bond; Y1 is unsubstituted biphenyl; L2 is a single bond; Y2 is a unsubstituted biphenyl. Tominaga’s host material has the structure of the instant C-8 where: *-L1Y1 is B-2; *-L2Y2 is B-2.
A light emitting layer comprising two host material and a light emitting material is a composition.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Tominaga et al. (JP 2003-133075 – machine translation relied upon) (hereafter “Tominaga”) as applied to claim 18 above, and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”).
Regarding claim 19: Kim as modified by Kondakova ‘516 and Tominaga teaches all of the features with respect to claim 18, as outlined above.
Kim does not exemplify a display device comprising the organic optoelectronic device of Galan described above.
Lamansky teaches the use of organic electroluminescent devices in display devices {paragraph [0139]}. Lamansky teaches that flat panel displays utilizing organic light emitting devices (which are organic electroluminescent devices) would have bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor {paragraph [0010]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic optoelectric device of Kim to be part of a display device, based on the teachings of Lamansky. The motivation for doing so would have been to provide a display device with bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor, as taught by Lamansky.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786